PER CURIAM.
Appellant, City of Miami, appeals from an order directing that a police officer, who was denied veterans’ preference points after successfully completing the 1979 promotional examination, be promoted to the rank of Police Sergeant with retroactive wages and other benefits.
*534The City’s Civil Service Rules, set forth in Ordinance No. 8977, Section 2, provide that veterans’ preference points shall be given in accordance with Florida Statutes.1 The ordinance also provides a method for employees to seek redress for any violation of the rules.2 The question of entitlement to the points was never presented to city officials or the Civil Service Board.
The controlling statutes, found in Chapter 295, Florida Statutes (1983), have been construed by this court in several cases. In every case the question of entitlement to the statutory preference points was first presented to the Civil Service Board pursuant to its rules. E.g., Yates v. Rezeau, 62 So.2d 726 (Fla.1952); City of Miami v. Farrington, 405 So.2d 1043 (Fla. 3d DCA), rev. dismissed, 411 So.2d 381 (Fla.1981).
Appellant challenges the jurisdiction of the court to entertain the action on grounds that the employee failed to exhaust administrative remedies, citing this court’s opinion in Pushkin v. Lombard, 279 So.2d 79 (Fla. 3d DCA), cert, denied, 284 So.2d 396 (1973). We agree that the filing of a lawsuit in the circuit court was premature. See also City of Miami v. Fraternal Order of Police, 378 So.2d 20, 25 (Fla. 3d DCA 1979), cert. denied, 388 So.2d 1113 (Fla.1980) (employee is not relieved of obligation to engage the administrative process in redressing a grievance by simply accepting as unchallengeable an adverse decision of the employer).
Reversed and remanded with directions to dismiss.

. Section 40-58, Code of the City of Miami (1980), which codifies Ordinance No. 8977, Section 2, provides:
Preferences in ranking candidates — Veterans’ preference.
[I]n promotion, preference shall be given [to veterans] in accordance with the state statutes, as amended.


. Section 40-103(b), Code of the City of Miami (1980) provides in pertinent part:

Grievances and abuses generally.

(b) Complaint by employee.
Any employee who is aggrieved by reason of what he/she considers a violation of this article [Civil Service Rules] to his/her detriment, or who has a grievance concerning his/her employment under this article, and who desires redress, shall notify the executive secretary in writing, stating the nature of his/her grievance and requesting a hearing by the board [Civil Service Board],